DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	Claims 1-22 are presented for examination.

Allowable Subject Matter
2. 	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cite prior art, Avrahamy (US 2017/0265287), discloses a) first (35a) and second (35b) series connected electronic switch devices (Fig. 4A, [0001]), each switch device having a drain terminal, a source terminal and a gate terminal and being characterized by a threshold voltage specified between the gate terminal and the source terminal ([0002], the switch unit may be based on a transistor... MOSFET transistor is a four-terminal component with source; in Par. [0016] AC-to-DC (AC/DC) power supply uses AC mains electricity as an energy source, and typically employs a transformer to convert the input voltage to a higher, or commonly lower AC voltage and [0017] The function of a linear voltage regulator is to convert a varying AC or DC voltage to a constant, often specific, lower DC voltage. However, the cited prior art, Avrahamy, does not discloses the following limitation:
The allowability of the claim 1, the cited prior art does not disclose or suggest, alone or in combination, the AC to DC converter comprises: i) a voltage divider connected to the AC power source, and, ii) a first semiconductor switch, having an input and an output, connected 20through its input to the voltage divider, and, iii) a second semiconductor switch, having an input and an output, whose input is connected to the output of the first switch, and, iv) a storage capacitor connected through a diode to the output of the second switch, and, 25v) a sense resistor connected between the storage capacitor and the voltage divider thereby providing feedback control, and, vi) a Zener diode connected between the input and output of the second semiconductor switch thereby clamping the voltage of the output and input of the second semiconductor switch to the Zener voltage of the Zener diode, and, 30vii) the DC load connected to the storage capacitor; in combination with the other elements and features of the claimed invention.
The allowability of the claim 7, the cited prior art does not disclose or suggest, alone or in combination, first and second series connected switch devices, each switch device having a drain terminal, a source terminal and a gate terminal and being characterized by a threshold voltage specified between the gate terminal and the source terminal, wherein the drain terminal of the first switch device comprises the 5input terminal of the solid state bidirectional switch and drain terminal of the second switch devices comprise the output terminal of the solid state bidirectional switch, the source terminals of the first and second switch devices are interconnected at a first control terminal and the gate terminals of the first and second switch devices are interconnected at a second control 10terminal, and; ii) a voltage source having a voltage that exceeds the first and second switch device threshold voltages and applied across the first and second switch device control terminals through a current limiting resistor, wherein the voltage source comprises: 15(1) a first rectifier device connected from the input terminal of the switch circuit to the second switch device control terminal, and, (2) a second rectifier device connected from the output terminal of the switch circuit to the second switch device control terminal, and, (3) a voltage regulator device connected from the first switch device control 20terminal to the second switch device control terminal, and, iii) a switch connected across the first and second switch device control terminals; in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 12, the cited prior art does not disclose or suggest, alone or in combination, i) first and second series connected switch devices, each switch device having a drain terminal, a source terminal and a gate terminal and being characterized 5by a threshold voltage specified between the gate terminal and the source terminal, wherein the drain terminal of the first switch device comprises the input terminal of the solid state bidirectional switch and drain terminal of the second switch devices comprise the output terminal of the solid state bidirectional switch, the source terminals of the first and second switch 10devices are interconnected at a first control terminal and the gate terminals of the first and second switch devices are interconnected at a second control terminal, and, ii) a first control switch connected between the first control terminal and the second control terminal, and 15iii) a bias terminal connected to the second control terminal through a second control switch, and iv) a voltage regulator device connected between the bias terminal and the first control terminal, and v) a capacitor connected in parallel with the voltage regulator device, and 20vi) a first rectifier device connected from the input terminal of the switch circuit to the bias terminal through a first current limiting resistor, and vii) a second rectifier device connected from the output terminal of the switch circuit to the bias terminal through a second current limiting resistor, and, viii) a switch control circuit that controls the first control switch and the second 25control switch, such that first control switch is closed when the second control switch is open and vice versa; in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 17, the cited prior art does not disclose or suggest, alone or in combination,  i) a fault detection circuit and a solid state sensing circuit, ii) the solid-state sensing circuit comprising sensors that sense the waveforms of 25the applied AC voltage and applied AC current to the AC load, and, develop proportional analog waveforms of the applied AC voltage and the applied AC current, and, iii) a fault processing circuit comprising: (1) a solid-state processor that processes the proportional analog waveforms, 30and upon at least one of: 1) detecting the presence of a ground fault in the 38Patent: BUILDING AUTOMATION SYSTEM Inventors: Telefus, et al Attorney Docket: 330678 AC load circuit and 2) detecting the presence of an arc fault in the AC load circuit, generates a fault output signal, and, iv) a reset port that stops the fault output signal upon receiving a reset signal; in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 20, the cited prior art does not disclose or suggest, alone or in combination, a first set of waveforms of the first voltage sensor, the second voltage sensor and the current sensor are acquired during a first period of time after a connection of the AC load to the AC power supply, 5and, a second set of waveforms of the first voltage sensor, the second voltage sensor and the current sensor are acquired during a second period of time after a connection of the AC load to the AC power supply, each of the first set of waveforms and the second set of waveforms having an amplitude and a phase shift relative to one another, and, 10v) the AC voltage to the load during the second period of time is reduced using phase angle modulation of the AC voltage to the AC load by the bidirectional switch, and, vi) the microprocessor is further programmed to identify the load by comparing the first set of waveforms with the second set of waveforms; in combination with the other elements and features of the claimed invention.
As claims 2-6, 8-11, 13-16, 18-19 and 21-22 are directly or indirectly dependent on claims 1, 7, 12, 17 and 20 those claims are also allowable at least by virtue of their dependency. 

The terminal disclaimer filed on 03/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,931,473 and US Patent 10,812282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dobbins et al. (US 2008/0246451) discloses power supply adapted to be coupled in series electrical connection between an AC voltage source and an electrical load for generating a DC voltage, the power supply comprising an energy storage capacitor, the DC voltage produced across the capacitor; a charging circuit adapted to be coupled in series electrical connection between the source and the load and to conduct a load current from the source to the load, the charging circuit coupled to the energy storage capacitor for charging the energy storage capacitor; a controllably conductive device coupled in parallel electrical connection with the charging circuit and having a control input for rendering the controllably conductive device conductive, the controllably conductive device adapted to carry the load current from the source to the load when the controllably conductive device is conductive.
Lu et al. US2013/0261821) discloses implements a Smart Gateway Power Controller (SGPC) (0110) that acts as a bridge between a power source (0101) and associated power source cabling (0102) and power load cabling (0103) to supply power to one or more electrical loads (0104). The SGPC (0110) incorporates a power switch (0111) and power/energy meter (0112) that are interfaced to a microcontroller unit (MCU) (0113) or other computing device operating under control of software read from a computer readable medium (0114). The MCU (0113) interfaces with one or more WiFi wireless network interface modules (0115, 0116) which communicate to one or more computer networks that may include the Internet, local computer networks.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119